In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-19-00438-CV
                                  ________________________


                            IN THE INTEREST OF C.E.P., A CHILD


                       On Appeal from the County Court at Law Number 1
                                     Randall County, Texas
                Trial Court No. 75,686-L1; Honorable Jack M. Graham, Presiding


                                          February 20, 2020

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, C.P,1 appearing pro se, appeals from the trial court’s Order in Aid of

Investigation of Child Abuse or Neglect. Because C.P. filed her notice of appeal untimely,

we dismiss the appeal for want of jurisdiction.


        The trial court signed the Order in Aid of Investigation of Child Abuse or Neglect

on March 7, 2019. Because C.P. did not file any post-judgment motions or requests that

extended the notice of appeal deadline, her notice of appeal was due thirty days after the


        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West Supp. 2019).
order was signed, i.e., by April 8, 2019. See TEX. R. APP. P. 26.1(a) (A notice of appeal

is due within thirty days after a judgment is signed or within ninety days if a motion for

new trial, motion to modify the judgment, motion to reinstate, or request for findings of

fact and conclusions of law is timely filed), 4.1(a). C.P. did not file a notice of appeal until

December 20, 2019.


       A timely notice of appeal is essential to invoking this court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex. 1997).

Notwithstanding that the Texas Supreme Court has directed us to construe the Rules of

Appellate Procedure reasonably and liberally so that the right of appeal is not lost by

imposing requirements not absolutely necessary to effect the purpose of those rules, we

are prohibited from enlarging the time for perfecting an appeal in a civil case. See

Verburgt, 959 S.W.2d at 616-17. See also TEX. R. APP. P. 2 (providing that we may not

suspend a rule’s operation or order a different procedure to alter the time for perfecting

an appeal). Thus, this court has no discretion to permit an untimely filed notice of appeal

to confer jurisdiction over an appeal.


       By letter of January 31, 2020, we notified C.P. that her notice of appeal appeared

untimely and directed her to file a response showing grounds for continuing the appeal or

the appeal would be dismissed for want of jurisdiction. C.P. filed a response but failed to

demonstrate grounds for continuing the appeal.


       Accordingly, we dismiss the purported appeal for want of jurisdiction. TEX. R. APP.

P. 42.3(a).


                                                           Per Curiam


                                               2